Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The IDS filed 6/11/21 has been considered in full.

Drawings
The Drawings are acceptable as formal.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6-7, and 10-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takahashi et al. (2015/0345134 A1).
	Takahashi et al. shows the following:
6. An electrically driven actuator comprising: a vibration damping device; and an electrically driven unit operated by using electricity, wherein the vibration damping device includes a vibration absorbing unit (1) provided between a first support and a second support (Figure 9 shows the actuator between 2 supports) provided to face the first support, and expanding and contracting by using electricity (electrically modulated magnetic fluid), a measurement unit (Figure 7) that measures vibrations of the second support, and a control unit (82)that electrically controls the vibration absorbing unit to cancel the vibrations of the second support which are measured by the measurement unit, and wherein the electrically driven unit includes a housing (22) provided on a fixed side, a shaft (43, 44) movable in an axial direction which is a direction toward a movable side opposite to the fixed side with respect to the housing, and a drive unit (para [0052]) provided between the housing and the shaft, and driving the shaft with respect to the housing. 
7. The electrically driven actuator according to claim 6, wherein the drive unit includes a screw shaft (43) connected to the housing, and rotating around an axis, a nut (42) attached to the screw shaft, and a drive source (para [0052]) that drives rotation of the screw shaft, and the shaft is fixed to the nut, and linearly moves in the axial direction via the nut by the rotation of the screw shaft.
10.  The electrically driven actuator according to claim 6, wherein the first support includes the housing, the second support includes the drive unit, and the vibration absorbing unit is provided between the housing and the drive unit. (Figure 9 shows the dampener between supports)
11. The electrically driven actuator according to claim 6, wherein the vibration absorbing unit includes a magnetostrictive member that connects the first support and the second support to each other, and at least one coil provided on an outer periphery of the magnetostrictive member whose axial direction is 
12. The electrically driven actuator according to claim 11, wherein a plurality of the coils are provided to be aligned in the axial direction. (the coils – as at 20 – are arranged along the rotating axis of the screw and nut)
13. The electrically driven actuator according to claim 6, wherein the vibration absorbing unit includes an electrostrictive member that connects the first support and the second support to each other, and the control unit controls a voltage applied to the electrostrictive member. (the dampener uses magneto-resistive fluid which is actuated by a magnetic field generating unit 60)
14. The electrically driven actuator according to claim 13, wherein the electrostrictive member is a laminate obtained by laminating a plurality of the electrostrictive members in a direction in which the first support and the second support face each other. (the coils are laminated in that they are stacked in an axial direction)

Allowable Subject Matter
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The following are suggested formats for either a Certificate of Mailing or Certificate of Transmission under 37 CFR 1.8(a).  The certification may be included with all correspondence concerning this application or proceeding to establish a date of mailing or transmission under 37 CFR 1.8(a).  Proper 

Certificate of Mailing

I hereby certify that this correspondence is being deposited with the United States Postal Service with sufficient postage as first class mail in an envelope addressed to:
  
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450

on __________.
   (Date)

Typed or printed name of person signing this certificate:

________________________________________________________

Signature: ______________________________________

Registration Number: ______________________________________


Certificate of Transmission
I hereby certify that this correspondence is being facsimile transmitted to the United States Patent and Trademark Office, Fax No. (___)_____ -_________ on _____________. (Date)



_________________________________________

Signature: ________________________________________

Registration Number: ______________________________


Certificate of EFS-Web Transmission
I hereby certify that this correspondence is being transmitted via the U.S. Patent and Trademark Office (USPTO) electronic filing system (EFS-Web) to the USPTO 
on _____________. 
(Date)
Typed or printed name of person signing this certificate:

_________________________________________

Signature: ________________________________________

Registration Number: ______________________________

Please refer to 37 CFR 1.6(a) (4), 1.6(d) and 1.8(a) (2) for filing limitations concerning transmissions via EFS-Web, facsimile transmissions and mailing, respectively.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M FENSTERMACHER whose telephone number is (571)272-7102. The examiner can normally be reached M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill J Kelleher can be reached on 571-272-1175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID MORGAN. FENSTERMACHER
Primary Examiner
Art Unit 3658



/DAVID M FENSTERMACHER/Primary Examiner, Art Unit 3658